Citation Nr: 0530658	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a hemorrhoidectomy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from August 1961 
to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  Specifically, in that decision, the 
RO granted service connection for residuals of a 
hemorrhoidectomy and assigned a noncompensable evaluation to 
this disability, effective from October 2000.  Following 
receipt of notification of that determination, the veteran 
perfected a timely appeal with respect to the assignment of a 
noncompensable rating to his service-connected hemorrhoid 
disorder.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran's service-connected residuals of a 
hemorrhoidectomy are evaluated as noncompensably disabling.  
According to the relevant diagnostic code, evidence of mild 
or moderate external or internal hemorrhoids warrants the 
assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2005).  The next higher rating 
of 10 percent requires evidence of large or thrombotic 
external or internal hemorrhoids which are irreducible with 
excessive redundant tissue evidencing frequent recurrences.  
Id.  The highest evaluation allowable under this diagnostic 
code necessitates evidence of external or internal 
hemorrhoids causing persistent bleeding and secondary anemia, 
or fissures.  Id.  

In January 2004, the veteran underwent a VA rectum and anus 
examination.  According to the report of this evaluation, the 
veteran complained of continued hemorrhoid symptoms, 
including mild rectal bleeding once every three months, 
irritation of his rectal area when eating chili or salads, 
hard stools, trouble cleaning his rectal area due to an 
external skin tag.  The veteran denied ever being anemic.  A 
physical examination demonstrated a clean rectal area, a 
1/2 inch by 1/2 inch external skin tag on the left, no fissures, 
no masses in the rectum, no thrombosed hemorrhoids, and no 
evidence of bleeding in the stool.  Additionally, the 
examiner diagnosed internal hemorrhoids with an external skin 
tag which was chronically symptomatic.  

The Board acknowledges that this physical examination 
provides essentially negative objective evaluation findings 
with no evidence of thrombosed hemorrhoids, fissures, or 
anemia in particular.  Subsequent to this examination, 
however, and specifically in March 2004, the veteran was 
treated for a flare-up of his hemorrhoid disorder.  
Furthermore, at the personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in April 2005, the 
veteran testified that he continues to experience flare-ups 
of his hemorrhoids.  Hearing transcript (T.) at 4-11.  In 
fact, the veteran specifically stated at this hearing that 
flare-ups of his hemorrhoid disorder have increased in 
severity since his last VA examination of this disability.  
T. at 9.  In particular, according to the veteran's recent 
testimony, he had an appointment at the VA Medical Center 
(VAMC) in Albuquerque, New Mexico scheduled several days 
after the hearing due to a flare-up that he had experienced 
earlier in that week.  T. at 6-7.  A prescription that the 
veteran had just been given during the week of the hearing 
for a hemorrhoidal hydrocortisone rectal suppository was read 
into the record.  T. at 11.  

In view of the veteran's assertions that his 
service-connected hemorrhoid disorder has increased in 
severity since his last pertinent VA examination in January 
2004 as well as the medical evidence reflecting treatment for 
flare-ups of this disability since that last VA evaluation, 
the Board concludes that a remand of the veteran's initial 
compensable rating claim is necessary.  On remand, the 
veteran should be accorded an opportunity to undergo a 
relevant VA examination to determine the current nature and 
extent of his service-connected residuals of a 
hemorrhoidectomy.  

Additionally, as the Board has discussed, the veteran 
testified at the April 2005 personal hearing that he 
continues to receive treatment for his hemorrhoids at the 
Albuquerque VAMC.  T. at 6-7.  In particular, he stated that 
he receives pertinent treatment from two medical care 
providers at the Albuquerque VAMC.  The veteran initially 
described the first medical care provider as a doctor 
(Dr. Hendricks) but then noted that this professional is a 
nurse practitioner.  Also, the veteran testified that he also 
receives treatment from a dietician, Dr. Simmons.  T. 6-7.  

Further review of the claims folder indicates that, in 
January 2003, the RO obtained and associated with the 
veteran's claims folder, copies of records of treatment that 
the veteran had received at the Albuquerque VAMC between July 
2001 and December 2002.  The only record of subsequent 
treatment that the veteran has received at this medical 
facility, which has been procured and associated with his 
claims folder, is dated in March 2004.  On remand, therefore, 
an attempt should be made to obtain, and to associate with 
the veteran's claims folder, copies of records of recent 
treatment that the veteran has received for his hemorrhoid 
disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should procure copies of all 
records of hemorrhoid treatment that the 
veteran has received at the Albuquerque 
VAMC since December 2002.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of his 
service-connected residuals of a 
hemorrhoidectomy.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed relevant clinical 
history.  In particular, the examiner 
should discuss, with respect to the 
veteran's service-connected hemorrhoid 
disorder, the presence, or absence, of 
large or thrombotic external or internal 
hemorrhoids which are irreducible, 
excessive redundant tissue, persistent 
bleeding, secondary anemia, and fissures.  

3.  The AMC should then adjudicate the 
issue of entitlement to an initial 
compensable rating for the 
service-connected residuals of a 
hemorrhoidectomy.  If the decision 
remains in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 


